272 Wis. 2d 138 (2004)
2004 WI 72
682 N.W.2d 327
In the Matter of Disciplinary Proceedings Against Duane Craig Mikkelsen, Attorney at Law:
Office of Lawyer Regulation, Complainant,
v.
Duane Craig Mikkelsen, Respondent.
No. 04-0336-D.
Supreme Court of Wisconsin.
Decided June 8, 2004.
The Court entered the following order on this date:
On February 3, 2004, the Office of Lawyer Regulation (OLR) filed a disciplinary complaint against Attorney *139 Duane Craig Mikkelsen asking this court to impose reciprocal discipline identical to that imposed on Attorney Mikkelsen by the Oregon Supreme Court. That court suspended Attorney Mikkelsen's Oregon law license for one year, effective January 17, 2004. On February 4, 2004, this court issued an order to show cause directing Attorney Mikkelsen to show cause in writing by February 24, 2004 why the imposition of the identical discipline imposed by the Oregon Supreme Court would be unwarranted. Attorney Mikkelsen has responded to the order to show cause admitting that he was suspended by the Oregon Supreme Court for one year and asserting that all but 90 days of that period was stayed.
Attorney Mikkelsen was admitted to practice law in Wisconsin in 1977 and he became licensed to practice law in Oregon in 1982. In 1982, Attorney Mikkelsen's Wisconsin license was suspended for his failure to pay dues to the Wisconsin State Bar. His Wisconsin license remains suspended.
The one-year suspension in Oregon resulted from misconduct involving dishonesty, fraud, deceit or misrepresentation; neglect of a legal matter; and failure to promptly return client materials in one matter, and engaging in conduct including dishonesty, fraud, deceit or misrepresentation; lawyer self-interest conflict, and neglect of a legal matter in another matter.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not *140 accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Mikkelsen contend, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that the license of Duane Craig Mikkelsen to practice law in the state of Wisconsin be suspended for one year, effective as of January 17, 2004;
IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions for failure to pay dues to the Wisconsin State Bar or failure to comply with CLE requirements which would also have to be satisfied in order for Attorney Mikkelsen's license to practice law in Wisconsin to be reinstated;
IT IS FURTHER ORDERED that Attorney Mikkelsen shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.
Bradley, J., concurs but would suspend Attorney Mikkelsen's license as of the date of this order.